              Case 1:19-cv-02316-DLB Document 15 Filed 07/17/20 Page 1 of 4



                                UNITED STATES DISTRICT COURT
                                    DISTRICT OF MARYLAND
         CHAMBERS OF                                                                   101 WEST LOMBARD STREET
     DEBORAH L. BOARDMAN                                                              BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                                (410) 962-7810
                                                                                            Fax: (410) 962-2577
                                                                                      MDD_DLBChambers@mdd.uscourts.gov




                                                          July 17, 2020


    LETTER TO COUNSEL

            RE:     Richard W. v. Saul
                    Civil No. DLB-19-2316

    Dear Counsel:

            On August 12, 2019, Plaintiff Richard W. petitioned this Court to review the Social
    Security Administration’s (“SSA’s”) final decision to deny his claim for Disability Insurance
    Benefits. ECF No. 1. I have considered the parties’ cross-motions for summary judgment. ECF
    Nos. 11 (“Pl.’s Mot.”), 14 (“Def.’s Mot.”). I find that no hearing is necessary. See Loc. R. 105.6
    (D. Md. 2018). This Court must uphold the decision of the SSA if it is supported by substantial
    evidence and if the SSA employed proper legal standards. See 42 U.S.C. §§ 405(g), 1383(c)(3);
    Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996). Under that standard, I will deny both motions,
    reverse the Commissioner’s decision in part, and remand the case to the Commissioner for further
    consideration. This letter explains my rationale.

            Plaintiff filed his claim for benefits on March 11, 2016, alleging a disability onset date of
    September 30, 2015.1 Administrative Transcript (“Tr.”) 225. His claim was denied initially and
    on reconsideration. Tr. 119-22, 124-25. A hearing was held on May 1, 2018 before an
    Administrative Law Judge (“ALJ”). Tr. 62-87. Following the hearing, the ALJ determined that
    Plaintiff was not disabled within the meaning of the Social Security Act during the relevant time
    frame. Tr. 10-20. The Appeals Council denied Plaintiff’s request for review, Tr. 1-6, so the ALJ’s
    decision constitutes the final, reviewable decision of the SSA.

           The ALJ found that Plaintiff suffered from the severe impairments of “lumbar and thoracic
    spine degenerative disc disease; bipolar disorder; [and] anxiety disorder.” Tr. 13. Despite these
    impairments, the ALJ determined that Plaintiff retained the residual functional capacity (“RFC”)
    to:

            perform light work as defined in 20 CFR 404.1567(b) with the following
            exceptions: occasionally climbing ramps or stairs; never climbing ladders, ropes,


    1
     Plaintiff amended his alleged onset date at the hearing to a closed period of disability beginning April 1,
    2016 and ending January 9, 2018. Tr. 10, 246.
          Case 1:19-cv-02316-DLB Document 15 Filed 07/17/20 Page 2 of 4
Richard W. v. Saul
Civil No. 19-2316-DLB
July 17, 2020
Page 2

       or scaffolds; and occasionally balancing, stooping, kneeling, crouching, or
       crawling. Due to mental impairment, the claimant was limited to performing work
       that does not involve a production-rate pace.

Tr. 15. After considering the testimony of a vocational expert (“VE”), the ALJ determined that
Plaintiff could perform his past relevant work as a plater supervisor. Tr. 20. Therefore, the ALJ
concluded that Plaintiff was not disabled. Id.

        On appeal, Plaintiff challenges the ALJ’s RFC assessment. Pl.’s Mot. 5-13. Specifically,
Plaintiff argues that the ALJ failed to set forth an adequate narrative discussion explaining the
RFC, that the ALJ failed to properly address his mental impairment, and that the ALJ’s failure to
define “production-rate pace” prevents judicial review. I agree that the ALJ’s RFC assessment
was inadequate under Fourth Circuit precedent and that remand is warranted. In remanding for
further explanation, I express no opinion as to whether the ALJ’s ultimate conclusion that Plaintiff
is not entitled to benefits is correct.

        Plaintiff argues that the ALJ’s failure to explain or define what she meant by “production-
rate pace” was error. Id. at 8-11. For support, he cites to the Fourth Circuit’s decisions in Thomas
v. Berryhill, 916 F.3d 307 (4th Cir. 2019), and Perry v. Berryhill, 765 F. App’x 869 (4th Cir. Mar.
8, 2019) (unpublished). In Thomas, the Fourth Circuit explained that the ALJ’s failure to define
“production rate or demand pace” frustrated appellate review. 916 F.3d at 312; see also Perry,
765 F. App’x at 872 (remanding for ALJ’s failure to define “non-production oriented work
setting”). Here, the ALJ’s RFC – and accompanying hypothetical to the VE – included a limitation
to “performing work that does not involve a production-rate pace,” Tr. 15, 83-84, without further
definition or explanation. The term “production-rate pace” is similar to the terms “production
rate” and “demand pace” that the Fourth Circuit found frustrated appellate review in Thomas. See
also Yvonne M. v. Comm’r, Soc. Sec. Admin., Civil No. 18-2034-RDB, 2019 WL 2058834, at *2
(D. Md. May 9, 2019), report adopted 2019 WL 3546663 (May 29, 2019) (remanding where “ALJ
provided no definition of a ‘work environment free of fast-paced production requirements’ or any
of the relevant components of that phrase”). Therefore, remand is warranted to allow the ALJ to
explain what she meant by “production-rate pace” in the context of Plaintiff’s claim. Without an
explanation or definition of that term, I cannot conduct a substantial evidence review.

        The Commissioner attempts to distinguish this case from Thomas by framing Plaintiff’s
argument as “whether the VE understood the restrictions as presented by the ALJ at the
administrative hearing,” and not “whether the inclusion of the restrictions in the RFC
determinations was supported by substantial evidence.” Def.’s Mot. 9. The Commissioner
contends that the Thomas court was concerned with the latter. Id. Plaintiff framed his argument
as a flaw in the RFC assessment. In any event, it is a distinction without a difference because the
ALJ used the same term in the hypothetical and in the RFC discussion. See Ursula G., Civil No.
SAG-18-1841, 2019 WL 2233978, at *2 (May 23, 2019) (“Plaintiff presents the argument as a
flaw in the hypothetical presented to the VE instead of a flaw in the RFC assessment, although the
deficient RFC assessment would also infect the hypothetical based on that assessment.”).
Moreover, even if “the VE’s testimony does not evince any confusion about the terms of the
          Case 1:19-cv-02316-DLB Document 15 Filed 07/17/20 Page 3 of 4
Richard W. v. Saul
Civil No. 19-2316-DLB
July 17, 2020
Page 3

hypothetical, the Court has an independent duty to determine if the ALJ supported her findings
with substantial evidence.” Geneva W. v. Comm’r, Soc. Sec. Admin., Civil No. SAG-18-1812, WL
3254533, at *3 (D. Md. July 19, 2019) (citing 42 U.S.C. § 405(g)). In light of Thomas, this Court
cannot determine whether the ALJ’s findings were supported by substantial evidence without an
explanation of the term “production-rate pace.” See id.

       The Commissioner further argues that the ALJ’s limitations were not ambiguous and the
Fourth Circuit has affirmed cases with similar limitations. Def.’s Mot. 10 (citing Sizemore v.
Berryhill, 878 F.3d 72, 79 (4th Cir. 2017); Michaels v. Berryhill, 697 F. App’x 223 (4th Cir. 2017)
(unpublished); Martinez v. Saul, 2019 WL 4130955 (4th Cir. Aug. 30, 2019)). The three cases on
which the Commissioner relies are distinguishable from this case.

        In Sizemore, the Fourth Circuit affirmed an ALJ’s denial of benefits in which the ALJ
included an RFC limitation to “work only in [a] low stress [setting] defined as non-production jobs
[without any] fast-paced work [and] with no public contact.” 878 F.3d at 79 (alterations in
original). The Fourth Circuit later explained that the additional “descriptors” in Sizemore “helped
to explain the restriction intended by the ALJ, and allowed us to evaluate whether that restriction
adequately accounted for the claimant’s limitations.” Perry v. Berryhill, 765 Fed. App’x 869, 872
n.1 (4th Cir. Mar. 8, 2019) (unpublished) (remanding for ALJ’s failure to define “non-production
oriented work setting”). Here, the RFC did not contain the “descriptors” present in Sizemore.
Rather, the RFC limitation to “simple, unskilled tasks with no fast pace or strict production
requirements,” Tr. 16, is directly analogous to the RFC limitation in Thomas where the claimant
was limited to the ability to “follow short, simple instructions and perform routine tasks, but no
work requiring a production rate or demand pace,” 916 F.3d at 310.

         The unpublished opinion in Michaels v. Berryhill, 697 F. App’x 223 (4th Cir. 2017), also
is distinguishable. Michaels was a one-paragraph decision affirming the district court’s judgment
and did not contain any discussion of the phrase “nonproduction pace rates.” Lastly, the ALJ in
Martinez v. Saul, 2019 WL 4130955 (4th Cir. Aug. 30, 2019) included a parenthetical explanation
for the RFC limitation: “not at a production-rate pace (such as an assembly line).” No. 3:17-cv-
1862018, WL 709971, at *2 (W.D.N.C. Feb. 5, 2018). The ALJ here did not provide such an
explanation.

        Finally, the Commissioner argues that if the ALJ committed error, the error was harmless
and Plaintiff has not identified any resulting prejudice. Def.’s Mot. 11. I disagree. Pursuant to
the Fourth Circuit’s decision in Thomas, 916 F.3d at 312, this Court cannot determine whether the
ALJ’s findings were supported by substantial evidence without an explanation of the terms “work
that does not involve a production-rate pace.” If the relevant RFC terms are “not common enough
for [the court] to know what they mean without elaboration,” id., the Court is unable to decide
whether the error in failing to explain the terms was harmless. The Court cannot decisively say
that, had the ALJ defined or explained the term “production-rate pace,” the VE would have opined
that the hypothetical person could perform Plaintiff’s past relevant work as actually or generally
performed. See Patterson v. Comm’r, Soc. Sec. Admin., 846 F.3d 656, 658 (4th Cir. 2017) (“Where
an insufficient record precludes a determination that substantial evidence supported the ALJ’s
          Case 1:19-cv-02316-DLB Document 15 Filed 07/17/20 Page 4 of 4
Richard W. v. Saul
Civil No. 19-2316-DLB
July 17, 2020
Page 4

denial of benefits, this court may not affirm for harmless error.”) (citing Meyer v. Astrue, 662 F.3d
700, 707 (4th Cir. 2011); Shinseki v. Sanders, 556 U.S. 396, 407 (2009)). Therefore, remand is
warranted to allow the ALJ to explain the RFC assessment and clarify the hypothetical to the VE.

       Because the case is being remanded on other grounds, I need not address Plaintiff’s
remaining concern: whether the ALJ provided an adequate narrative discussion to support the
RFC, including “the basis for her finding that the Plaintiff was limited to performing work that did
not require a production rate pace.” Pl.’s Mot. 5-6.2 On remand, the ALJ may consider this
argument and determine whether to include additional explanations for her findings.

       For these reasons, Plaintiff’s Motion for Summary Judgment, ECF No. 11 is DENIED, and
Defendant’s Motion for Summary Judgment, ECF No. 14, is DENIED. Pursuant to sentence four
of 42 U.S.C. § 405(g), the SSA’s judgment is REVERSED IN PART due to inadequate analysis.
The case is REMANDED for further proceedings in accordance with this opinion.

        Despite the informal nature of this letter, it should be flagged as an opinion. A separate
order follows.

                                                  Sincerely yours,

                                                              /s/

                                                  Deborah L. Boardman
                                                  United States Magistrate Judge




2
  Plaintiff also argues that the ALJ did not explain how she determined that Plaintiff was capable of
concentrating, persisting, and maintaining pace for “80% of the workday.” Pl.’s Mot. 11. The ALJ made
no such finding in this case.
